DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the Election/restriction mailed to applicant on 5/5/2022, applicant has made an election with traverse of Invention I in the reply filed on 7/5/2022.  The traversal is on the ground(s) that the claims of the two inventions are directed to the same lens structures, materials  and shapes and thus an examination of all pending claims is not a serious burden on the Office, see Election of 7/5/2022, page 6, the paragraph thereof “The optical characteristics as set forth … for prosecution”.  
While applicant’s arguments have been fully considered but they are not persuasive. However, a complete search of the prior art for the zoom projection lens recited in the linking claim 1 has resulted that the zoom projection lens with the features as recited in the claim is allowable with respect to the prior art. Thus, the restriction of 5/5/2022 is now withdrawn.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 5/5/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/5/2022 is now withdrawn.  Claims 7-8 and 10-11, directed to Invention II are no longer withdrawn from consideration because each of the mentioned claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings contain nine sheets of figures 1-5, 6A-6J, 7-11, 12A-12J and 13 were received on 5/20/2020.  These drawings are objected by the examiner for the following reasons.
The drawings are objected to because of the following reasons. 
a) In figure 2: what does applicant mean by “F1:Diffraction limit
                                                                                              F1:(RIH)0.000mm”?
b) The similar question as mentioned in element a) above is also raised to figure 8.
c) In figure 6: it is unclear which figure, i.e., figure 6A or figure 6H, has the information/descriptions thereof “Relative field of view height”, “1.00” and “(31.49)0”? Further, the information thereof “1.00
                                                 (31.49)0” appeared on the right side of each figures 6A and 6F are unclear. What does applicant mean about those? 
d) The similar questions as mentioned in element c) above is also raised to the pair of figures (6B, 6G), (6C, 6H), (6D, 6I), and (6E, 6J) and figures (12A, 12F), (12B, 12G), (12C, 12H), (12D, 12I), and (12E, 12J).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the references thereof “F2”, “F3”, “F4”, “F5”, “RIH”, “T” and “R” which are not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The zoom projection lens having eleven lens elements and are grouped into a negative first lens group comprised three lens elements, a positive second lens group comprised one lens, a positive third lens group comprises one lens, a negative fourth lens group comprises four lens elements, and a positive fifth lens group comprises two lens elements as recited in the features thereof “the zoom projection lens … two lens elements” (claim1, lines 1-14) is allowable with respect to the prior art, in particular, the US Patent Nos. 7,170,691 and 8,270,092 and the US Publication No. 2018/0307011. It is noted that while each of the US Patents and US Publication discloses a zoom projection lens having eleven lens elements which are grouped into five lens groups with same power distribution; however, the number of lens elements constituted each group does not satisfy those recited in the zoo projection lens of the independent claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
This application is in condition for allowance except for the following formal matters: 
The objections to the drawings as set forth in the present office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571)272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on 95710272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THONG Q NGUYEN/Primary Examiner, Art Unit 2872